Citation Nr: 1128746	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic ulnar styloid nonunion of right wrist and right SLAC wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for chronic ulnar styloid nonunion of right wrist and right SLAC wrist.

In February 2010, the Veteran attended a hearing at the RO before the undersigned. The transcript of the hearing is associated with the claims file.  

In April 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The action directed by the Board has been completed, and the case is returned to the Board for appellate review.  


FINDING OF FACT

Chronic ulnar styloid nonunion of right wrist and right SLAC wrist was not present during service, arthritis of the right wrist was not present within a year of service separation, and the Veteran's current chronic ulnar styloid nonunion of right wrist and right SLAC wrist is not etiologically related to service.


CONCLUSION OF LAW

Chronic ulnar styloid nonunion of right wrist and right SLAC wrist was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent the Veteran a letter informing him consistent with the VCAA in May 2005, prior to the initial rating on appeal.  The RO sent the Veteran an additional letter in March 2006 informing him with respect to the timing requirements involving initial-disability-rating and effective-date elements of a service-connection claim in March 2006.  An additional letter was sent in May 2010.  To the extent that the Veteran was not provided adequate VCAA notice prior to the initial rating decisions on appeal, following provision of the required notice and completion of all indicated development of the record, the originating agency readjudicated the claims.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe any ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The Veteran's service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded appropriate VA medical examination in response to the claim.  The Veteran was also provided the opportunity to furnish testimony before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) show no indication of right wrist disability.  The Veteran was involved in a fight in December 1964 and sought treatment.  Both palmar regions were swollen and painful to palpation.  X-rays of both hands in January 1965 showed fracture of the shaft of the left fifth metatarsal.  He was treated for fracture of the left hand.  Report of examination at separation from service in July 1971 reflects normal clinical evaluation of the upper extremities and no pertinent diagnosis.  

At this point, based on the above, the Board concludes that a chronic disability of the right wrist was not shown in service.  

VA treatment records dated from October 2002 through May 2010 include an October 2002 examination showing no complaints as to the extremities.  Muscle strength and tone was +5/5 bilaterally and no abnormalities of the extremities was noted.  In July 2003, the Veteran denied weakness or swelling of the joints.  In March 2004, the Veteran reported right wrist pain and swelling over the ulnar styloid over the past six months which started when he was building a garage on his house.  The physical examination was negative at the time and pain was recorded at 0.  The examiner thought this was probably a ganglion cyst but felt it should be followed up with an orthopedist, which the Veteran stated he would do with his private doctor.  The remaining VA treatment records do not relate to the right wrist.  

Private medical records from Thomas Wertheimer show complaints of right wrist lateral pain in July 2004.  X-rays revealed osseous density of the tip of the ulna styloid process, unfused secondary epiphysis, old un-united fracture and minimal osteoarthritic changes involving the carpal bones along the radial aspect in relation to the base of the first metacarpal.  The Veteran was thereafter treated by Richard S, Moore, M.D., in August and September 2004 for ulnar styloid nonunion with scapholumate ligament rupture and degenerative changes.  Arthrogram that month showed chronic fracture of the ulnar styloid process and tear of scapholumate ligament.

In a September 2004 letter, Dr. Moore writes that the Veteran's initial consultation in August 2004 indicated ulnar styloid nonunion as well as changes consistent with remote scapholunate ligament rupture and degenerative changes consistent with a SLAC (scapholunate advance collapse) wrist.  He was injected in August 2004.  The doctor explained that this represented a degenerative process from a remote injury and the recent presentation was an exacerbation of the underlying degenerative process.  In a September 2004 addendum, Dr. Moore added that as to the remote injury, they reviewed the Veteran's history in detail and the only significant injury the Veteran could recall to the wrist  was in December 1964.  The degree of degenerative changes would be consistent with an injury of this duration, according to Dr. Moore.  He noted that the Veteran had a response to conservative treatment provided by Dr. Moore.  

At his February 2010 hearing before the undersigned, the Veteran testified that he injured his right wrist in a fight on December 24, 1971.  He stated that while both hands were damaged, they only put the left arm in a cast and the right one in a metal brace and elastic bandage because he did not want to get into trouble.  Although he was placed on light duty, he believes he aggravated the right hand and wrist by lifting heavy supplies in his occupation as a cook.  He believes that the seven years of service following the incident aggravated the right wrist.  

The Veteran was afforded a VA examination to determine the etiology of any right wrist disability in April 2010.  The examiner reviewed the claims folder and medical records.  She noted the onset date of right wrist pain was 2003.  She noted that the pain began after nailing for an hour while building a house.  The pain has been intermittent since that time, especially with physical work using the right hand.  The diagnosis following examination was normal exam with no pathology found on today's exam, with complaints of right wrist pain.  The examiner noted that the Veteran was building houses after retirement when the pain began.  The examiner opined that the Veteran did not have a right wrist injury as a result of injury in service.  Her rationale was that the pain started in 2003, a long period after the injury.  She also noted that there was no significant injury to the right wrist noted in the service record.  She also noted that the Veteran worked as a software programmer, a job that involved both wrists and hands, for 27 years following service without significant symptoms of the wrist or hand.  She noted that he also worked in home building from 1998 through 2003 following his retirement.  

On review of the evidence above, the Board notes the Veteran has shown current right wrist disability as set forth in the record.  He does have some degenerative changes or arthritis, first noted 30 years after service.  The evidence does not show that he had symptoms of either disorder to a compensable degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.

The first element of service connection, medical evidence of a current disability, is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this case the preponderance of the evidence is against a finding that there is a causal relationship between the Veteran's current right wrist disability and his active service.  

The VA examiner's opinion is against the claim, whereas Dr. Moore's opinion tends to support the claim  While Dr. Moore's opinion has been considered, it is found to be less probative as to the issue of etiology of the current disability.  The Board notes that Dr. Moore did not review the claims folder.  Additionally, he opined that the current disability was consistent with the wrist injury as reported by the Veteran.  However, the actual X-rays in service were negative for right wrist injury, and there was no diagnosis as to the right wrist.  The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); LeShore, 8 Vet. App. 406; Reonal, 5 Vet. App. 458.  Although Dr. Moore noted that 'we' reviewed the history, it is clear that the Veteran reported a right wrist injury in service, which is not documented.  Thus, this opinion is accorded minimal probative weight in establishing etiology.  

The VA opinion is afforded considerable weight in the determination that the Veteran's current right wrist disability is not related to his in-service fight.  It was based on a full review of the Veteran's claims file.  In the report, the examiner summarized the Veteran's relevant in-service and post-service medical history, to include the lack of evidence of a treatment for a right wrist disability between separation from service and 2003, and when viewed in context, the opinion is accompanied by a sufficient explanation.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  As a result, the Board finds this opinion to be highly credible and probative of the issue of nexus.

The Board notes the Veteran testified that he believes that the injury in service incurred in the fight in 1964 led to the current right wrist condition.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, to the extent that the Veteran asserts symptoms during and since active service, these assertions are not credible because they are internally inconsistent with his denial of such symptoms at the time of his discharge from service and in 2002.  Further, Buchanan does not apply because in this case there is no absence of contemporaneous treatment records; rather, STRs are present in the file, as are treatment records from 2002, and disprove any complaint during service or until 2003 of right wrist problems.  Moreover, to the extent that the Veteran is offering an etiology opinion as to his current disability, the Board is not required to accept the Veteran's contentions because the Veteran, as a layperson, is not competent to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.

Based on the evidence and analysis above the Board finds the preponderance of the evidence establishes that the Veteran did not develop right wrist arthritis until more than one year following his discharge from service and that chronic ulnar styloid nonunion of right wrist and right SLAC wrist is not etiologically related to service.  

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.










ORDER

Entitlement to service connection for chronic ulnar styloid nonunion of right wrist and right SLAC wrist is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


